       2:20-cv-02012-CSB-EIL # 11       Page 1 of 2



                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

ELAINE CULBERTSON                              )
                                               )
             Plaintiff,                        )
                                               )      No. 19 C 8281
             v.                                )
                                               )      Judge Thomas M. Durkin
LOWE’S HOME CENTERS, LLC,                      )
                                               )
             Defendant.                        )

                                       ORDER

      For the reasons that follow, the parties’ agreed motion to transfer, R. 8, is
granted, and the above-captioned lawsuit is transferred to the United States District
Court for the Central District of Illinois for all purposes.

                                      Statement

        Plaintiff Elaine Culbertson (“Culbertson”) initially filed this action in state
court alleging negligence against Defendant Lowe’s Home Centers, LLC (“Lowe’s”) in
connection with personal injuries she sustained after tripping and falling at a Lowe’s
store. Lowe’s removed the action to the Northern District of Illinois based on diversity
of citizenship, and the case was assigned to this Court. Thereafter, Lowe’s answered
Culbertson’s complaint and filed the agreed motion now pending before the Court: to
transfer the case pursuant to 28 U.S.C. § 1404(a) to the United States District Court
for the Central District of Illinois, Urbana Division. R. 8.

       Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties and witnesses, in
the interest of justice, a district court may transfer any civil action to any other
district or division where it might have been brought or to any district or division to
which all parties have consented.” In turn, 28 U.S.C. § 1391(b) provides that venue is
proper in either: (1) the judicial district in which any defendant resides, if all
defendants are residents of the State in which the district is located; or (2) a judicial
district in which a substantial part of the events or omissions giving rise to the claim
occurred.

       The facts giving rise to this lawsuit demonstrate that venue is proper in the
Central District of Illinois under 28 U.S.C. § 1391(b)(2). Indeed, the trip and fall
incident at issue occurred at a Lowe’s store in Bradley, Illinois. Bradley is located
within Kankakee County, Illinois. Culbertson resides in Kankakee County and
received much of her medical treatment there. Kankakee County lies within the
       2:20-cv-02012-CSB-EIL # 11        Page 2 of 2



judicial district for the Central District of Illinois. Accordingly, a substantial part of
the events giving rise to Culbertson’s claim occurred within the judicial district for
the Central District of Illinois. The same facts make clear that a trial in the Central
District of Illinois would likely be more convenient for the parties and witnesses than
would a trial in this District. Further, as mentioned, the parties have consented to
the transfer of the case to that judicial district. Accordingly, the requirements for
transfer under 28 U.S.C. § 1404(a) are also satisfied, the agreed motion to transfer is
granted, R. 8, and this case is transferred to the United States District Court for the
Central District of Illinois for all purposes.


                                                ENTERED:



                                                _____________________

                                                Honorable Thomas M. Durkin
                                                United States District Judge

Dated: January 21, 2020




                                            2
